Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 2/22/22 are acknowledged.
 
2.   Claim 5 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species or invention.

Claims 1-4, 6-12, 14-19, 40-42, and newly added Claims 43 and 44, are under examination.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 1, 2, 4, 6-12, 14-17, 40-42, and newly added Claim 44, stand/are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2010/041288 (IDS) in view of Curran et al. (2013, of record).

	As set forth previously, WO 2010/041288 teaches a pharmaceutical composition for, and method of, treating or preventing type 1 diabetes (T1D) in a mammal, said method comprising the administration of a combination therapy comprising L-kynurenine and derivatives thereof (see particularly page 1).  Said method functions through the “rebalance” of the immune response creating an immunotolerant environment (see particularly page 4).

	The reference differs from the claimed invention only in that it does not teach the administration of L-kynurenine in combination with fibroblasts. 

Curran et al. teaches the tolerogenic nature of allogenic fibroblasts that are easily isolated from skin (see regs) (see particularly, the entire Results section and Figure 2):
“This study demonstrates a novel role of IDO- expressing fibroblasts in expanding an antigen specific Treg population. Induction and expansion of antigen specific Tregs by IDO expressing dendritic cells (DCs) is a well-known …However, it is very burdensome to isolate and maintain sufficient DCs to produce large quantities of Tregs. This obstacle has significantly hindered feasibility of this promising tolerance induction strategy. We suggest that replacing DCs with fibroblasts in Treg production can solve this big problem. Fibroblasts in contrary to DCs can be isolated and propagated easily from a small piece of skin….” and
“In conclusion, the findings of the present study confirm that the IDO expressing dermal fibroblasts can promote expansion of an antigen specific Treg population. This is a novel finding and confirms feasibility of fibroblasts for expansion of Tregs...”

It would have been prima facie obvious at the time of filing to combine the treatments of WO 2010/041288 and Curran et al., producing a pharmaceutical composition for administration to achieve a superior outcome for the treatment of T1D through the development of a more immunotolerant environment (for the reasons set forth above).  Note that the systemic administration of the fibroblasts would have been the simplest and most obvious, particularly in view of the fact that the fibroblasts only become active and immunosuppressive in the presence of IFN-γ, i.e., in the presence of activated T cells. Claims 6-12 are included in the rejection because the steps recited therein comprise only the routine optimization of the claimed method.  Claim 17 is included in the rejection because the obvious context of both references is the treatment or prevention of T1D in humans.  Claim 41 is included in the rejection because the packaging of a product with instructions for use would have been obvious to the ordinarily skilled artisan at the time of filing.  Finally note that as set forth in MPEP 2144.06:
“"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).”

In this instance “the same purpose” is the treatment of T1D.

Applicant’s arguments filed 2/22/22 have been fully considered but are not found persuasive.  Applicant argues that the teachings of the references are not combinable for “the same purpose”.

Clearly, WO 2010/041288 concerns the treatment of T1D.  So, the question is, what is the purpose of the Tregs of Curran et al.?

A search of PubMed reveals 2000+ hits for a search of “regulatory T cells”, “treatment” and “autoimmunity” as of the priority date of the instant application.  A search of “regulatory T cells” and “diabetes” reveals 1650+ hits as of the priority date of the instant application.  Accordingly, the use of Tregs for the treatment of diabetes was not some sort of obscure purpose for the Tregs of Curran et al. as of the priority date of the instant application.  Putnam et al. (2009) is illustrative.  The authors therein consider the concept of treating T1D through the administration of in vitro expanded Tregs.  The ordinarily skilled artisan at the time of filing would have found it considerably more elegant to develop a method of said expansion in vivo, saving the time, cost, discomfort, and overall effort of providing the cells, culturing the cells, and readministering the cells.

Note that in re Kerkhoven was cited for the concept of the case not the minutia of the details of the case as applicant seems to suggest.



Adequate motivation is provided in the rejections.  As set forth in the MPEP, combination therapies are considered to be obvious.  Regarding expectation of success, if the individual therapies work alone there is no reason said therapies would not be expected to work when combined, i.e., it is unclear why the ordinarily skilled artisan at the time of filing would not have expected two known therapies to function when combined.  

Applicant also seems to miss the point of the citing of Curran et al.  The reference teaches the value of fibroblasts in the generation of Tregs.  The L-kynurenine is provided by WO 2010/041288.

5.   Claims 1, 3, 4, 6-12, 14-19, 40, and 41 stand rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2010/041288 (IDS) in view of Jalili et al. (2010, IDS), Haniffa et al. (2007), and Curran et al. (2013, of record).

As set forth previously, WO 2010/041288 has been discussed above.

The teachings of reference differs from the claimed invention only in that it does not teach the administration of L-kynurenine in combination with syngeneic fibroblasts followed by the further step of allogenic islet cell transplant. 

Jalili et al. teach the treatment of T1D, said treatment comprising the administration of syngeneic fibroblasts and a further step of allogenic islet cell transplant (see particularly RESEARCH DESIGN AND METHODS, page 2220). 

Haniffa et al. teach the immunoregulatory capacity of fibroblasts.  Fibroblasts are able to suppress allogenic T cell proliferation through IFN-γ-induced IDO expression (see particularly, page 1598), reprogram T cells towards a Th2 response, and ameliorate GVHD (see particularly, page 1600).  The reference refers to fibroblasts as having “…pleiotropic immunoregulatory functions” that “…require induction by activated T cells…”.  The authors conclude with a suggestion 

It would have been prima facie obvious at the time of filing to combine the treatments of WO 2010/041288, Jalili et al., and Haniffa et al.to achieve a superior outcome in the acceptance of allogenic islet cell transplant for the treatment of T1D through the development of a more immunotolerant environment for the transplanted islet cells (for the reasons set forth above).  Note that the systemic administration of the fibroblasts would have been the simplest and most obvious, particularly in view of the fact that the fibroblasts only become active and immunosuppressive in the presence of IFN-γ, i.e., in the presence of activated T cells. Claims 6-12 are included in the rejection because the steps recited therein comprise only the routine optimization of the claimed method.  Claim 17 is included in the rejection because the obvious context of both references is the treatment or prevention of T1D in humans.  Claim 41 is included in the rejection because the packaging of a product with instructions for use would have been obvious to the ordinarily skilled artisan at the time of filing.  Finally note that as set forth in MPEP 2144.06:
“"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).”

In this instance “the same purpose” is the treatment of T1D.

Applicant’s arguments filed 2/22/22 have been fully considered but are not found persuasive.  Applicant selectively reviews the references before arguing against them individually.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the reference teach away from the claimed invention:
“Haniffa et al., Curran et al. and Jalili et al. each describe the problems with systemic treatments and, instead, teach methods for localized induction of tolerance to alloantigen expressing cells, thereby teaching away from the current invention.”

Such is not the examiner’s position on the teachings of the references.  See the body of the rejection.

Applicant argues a lack of motivation to combine the references.

Again, such is not the examiner’s position on the teachings of the references.  See the body of the rejection.

Applicant argues that the reference teach only local administration of fibroblasts.

The issue has been previously addressed.  See the Office action of 8/20/21.

6.   The following rejection was necessitated by Applicant’s amendment.

7.   Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2010/041288 (IDS) in view of Curran et al. (2013, of record) in further view of U.S. Patent No. 10,874,727.

WO 2010/041288 and Curran et al. have been discussed above.

The teachings of the references differ from the claimed invention only in that they do not teach the use of kynurenine acid.

The ‘727 teaches that in the context of tryptophan metabolites and Tregs L-kynurenine and kynurenic acid are functional equivalents (see particularly column 15, lines 3-19).

regs, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.

8.   No claim is allowed.

9.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644